IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                       NO. AP-76,525


                            TRAVIS JAMES MULLIS, Appellant

                                              v.

                                   THE STATE OF TEXAS

                             ON DIRECT APPEAL
             FROM CAUSE NO. 08-CR-0333 IN THE 122nd DISTRICT COURT
                            GALVESTON COUNTY


       Per Curiam.

                                        OPINION


       Appellant was convicted of the offense of capital murder for intentionally causing the

death of an individual under six years of age. See T EX. P ENAL C ODE §19.03(a)(8). Based

upon the jury’s answers to the special issues set forth in Texas Code of Criminal

Procedure article 37.071 §§2(b) and 2(e), the trial judge sentenced appellant to death.
                                                                                   Mullis

T EX. C ODE C RIM. P ROC. art. 37.071 §2(g).1 Direct appeal to this Court is automatic. Art.

37.071 §2(h). We will affirm.

       At a hearing before the trial court, appellant expressed his desire to dismiss his court-

appointed appellate counsel, raise no points of error, and waive the instant and all future

appeals including any error. The trial court fully admonished appellant of the dangers and

disadvantages of self-representation. See U.S. CONST. VI and XIV Amendments; TEX .

CONST. Art. I, § 10; Faretta v. California, 422 U.S. 806 (1975); Lott v. State, 874 S.W.2d
687 (Tex. Crim. App. 1994). The transcript of the hearing was forwarded to this Court. No

briefs have been filed.

       We submitted the case upon appellant’s request and, in the interest of justice, reviewed

the entire record. Having found no unassigned fundamental error, we affirm the trial court’s

judgment.



DELIVERED: April 25, 2012
DO NOT PUBLISH




       1
         Unless otherwise indicated, all future references to Articles refer to the Texas Code of
Criminal Procedure.